Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 01/02/2022. Applicant amended claims 2-7 and 9; cancelled claim 8; and added new claims 12-13. Claims 1-7 and 9-13 are presented for examination and based on current examiner’s amendment claims 1-4, 7 and 9-13, renumbered as 1-10 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/02/2022, with respect to claims 1-13 have been fully considered.  The rejection has been withdrawn based on Applicant’s arguments and current examiner’s amendment.


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Terminal Disclaimer
4.	The terminal disclaimer filed on 01/02/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 


Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney James O’Sullivan (Reg. No. 65,618).

The application has been amended as follows:
	
Replace previous claims with the following amended claims:
Claims: 
1. (currently amended) A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes:
a first series circuit connected in parallel with said DC input and includes a first switch, a first transformer primary, and a second switch sequentially connected in series;
a second series circuit connected in parallel with said DC input and includes a third switch, said first transformer primary, and a fourth switch sequentially connected in series; 
at least a first transformer secondary and said first transformer primary are magnetically coupled to a first transformer to provide said AC voltage; 
a dot node of said first transformer primary, a bottom node of said first switch, and a top node of said fourth switch are connected together; 
a non-dot node of said first transformer primary, a bottom node of said third switch, and a top node of said second switch are connected together;
a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off 
a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off 


2. (currently amended) A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes:
a first series circuit connected in parallel with said DC input, including a first switch,  and a first transformer primary sequentially connected in series;
a second series circuit connected in parallel with said DC input, including a second transformer primary, a third switch and a fourth switch sequentially   in series;
a top node of said first switch and a non-dot node of said second transformer primary are connected to a positive terminal said DC input;
a non-dot of said first transformer primary and a bottom node of said fourth switch are connected to a negative terminal of said DC input;
a first capacitor connected between a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a bottom node of said second switch and a dot node of said first transformer primary, and wherein said third node is between a dot node of said second transformer primary and a top node of said third switch;
a center node between said first switch and said second switch is connected to a center node between said third switch and said fourth switch;

a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off 
a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off 
said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift.

3. (currently amended) The soft-switching power inversion circuit as claimed in claim 2, a first transformer secondary are magnetically coupled to a first transformer to provide said AC voltage.

4. (currently amended) The soft-switching power inversion circuit as claimed in claim 2, a first transformer secondary are magnetically coupled to a first transformer to provide said AC voltage, a second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage.

5.-6. (cancelled) 
 
7. (currently amended) A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes:
a first series circuit connected in parallel with said DC input, including a first switch, a first transformer primary, and a second switch sequentially series-connected,
a second series circuit connected in parallel with said DC input, including a third switch, a second transformer primary, and a fourth switch sequentially series-connected;
at least said[[a]] first transformer primary and at least a first transformer secondary are magnetically coupled to at least a first transformer to provide said AC voltage;
a first clamping diode, wherein an anode node and a cathode node of said first clamping diode are respectively connected to a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a non-dot node of said first transformer primary and a top node of said second switch, and wherein said third node is between a bottom node of said third switch and a non-dot node of said second transformer primary;
a second clamping diode, wherein an anode node and a cathode node of said second clamping diode are respectively connected to a fourth node within said second series circuit and a first node within said first series circuit, wherein said fourth node is between a dot node of said second transformer primary and a top node of said fourth switch, and said first node is between a bottom node of said first switch and a dot node of said first transformer primary;
a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off said first switch and said second switch in said first series circuit; and
a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off said third switch and said fourth switch in said second series circuit;
wherein said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift.[[.]]

8. (cancelled) 

9. (currently amended) A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes: 
a first series circuit connected in parallel with said DC input and includes a first capacitor and a second capacitor sequentially connected in series;
a second series circuit connected in parallel with said DC input and includes a first transformer primary, a third capacitor, and a second transformer primary sequentially connected in series, wherein a dot node of said first transformer primary and a dot node of said second transformer primary are respectively connected toa positive terminal and a negative terminal of said DC input;
at least a first transformer secondary, wherein said first transformer primaryat least said first transformer secondary are magnetically coupled to at least a first transformer to provide said AC voltage;
a first switch-pair includes a first switch and a second switch sequentially connected in series;
a second switch-pair includes a third switch and a fourth switch sequentially connected in series;
a third series circuit connected in parallel with said third capacitor including said first switch-pair and said second switch-pair sequentially connected in series;
a center node of said first capacitor and said second capacitor within said first series circuit is connected to a center node of said first switch-pair and said second switch-pair within said third series circuit;
an anode node and a cathode node of a first diode are respectively connected to a center node of said first switch-pair and a positive node of said DC input;
an anode node and a cathode node of a second diode are respectively connected to a negative node of said DC input and a center node of said second switch-pair;
a first driver signal pair includes a first near 50% duty cycle driver signal and a first pulse-width modulation driver signal used to respectively turn-on and turn-off 
a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to respectively turn-on and turn-off 
said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift.

10. (original) The soft-switching power inversion circuit as claimed in claim 9, wherein said first transformer primary, said second transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage.

11. (currently amended) The soft-switching power inversion circuit as claimed in claim 9, further including at least a second transformer secondary, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage, and wherein said second transformer primary and at least 

12. (Previously Presented) The soft-switching power inversion circuit as claimed in claim 7, wherein said first transformer primary, said second transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage.

13. (Previously Presented) The soft-switching power inversion circuit as claimed in claim 7, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage, further including at least a second transformer secondary, and wherein said second transformer primary and at least said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage.

Reasons for Allowance

6.	Claims 1-4, 7 and 9-13, renumbered as 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes: a first series circuit connected in parallel with said DC input and includes a first switch, a first transformer primary, and a second switch sequentially connected in series; a second series circuit connected in parallel with said DC input and includes a third switch, said first transformer primary, and a fourth switch sequentially connected in series; at least a first transformer secondary and said first transformer primary are magnetically coupled to a first transformer to provide said AC voltage; a dot node of said first transformer primary, a bottom node of said first switch, and a top node of said fourth switch are connected together; a non-dot node of said first transformer primary, a bottom node of said third switch, and a top node of said second switch are connected together; a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off said first switch and said second switch in the first series circuit; a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off said third switch and said fourth switch in the second series circuit; said two driver signals of the first driver signal pair and said two driver signals of the second driver signal pair are synchronous to each other with 180 degree phase-shift”. As recited in claim 1.

Claims 2-4; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes: a first series circuit connected in parallel with said DC input, including a first switch, a second switch and a first transformer primary sequentially connected in series; a second series circuit connected in parallel with said DC input, including a second transformer primary, a third switch and a fourth switch sequentially connected in series; a top node of said first switch and a non-dot node of said second transformer primary are connected to a positive terminal said DC input; a non-dot of said first transformer primary and a bottom node of said fourth switch are connected to a negative terminal of said DC input; a first capacitor connected between a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a bottom node of said second switch and a dot node of said first transformer primary, and wherein said third node is between a dot node of said second transformer primary and a top node of said third switch; a center node between said first switch and said second switch is connected to a center node between said third switch and said fourth switch; a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off said first switch and said second switch in said first series circuit; a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off said third switch and said fourth switch in said second series circuit; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift”. As recited in claims 2-4.

Claims 7 and 12-13, renumbered as 5-7; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes: a first series circuit connected in parallel with said DC input, including a first switch, a first transformer primary, and a second switch sequentially series-connected, a second series circuit connected in parallel with said DC input, including a third switch, a second transformer primary, and a fourth switch sequentially series-connected; at least said first transformer primary and at least a first transformer secondary are magnetically coupled to at least a first transformer to provide said AC voltage; a first clamping diode, wherein an anode node and a cathode node of said first clamping diode are respectively connected to a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a non-dot node of said first transformer primary and a top node of said second switch, and wherein said third node is between a bottom node of said third switch and a non-dot node of said second transformer primary; a second clamping diode, wherein an anode node and a cathode node of said second clamping diode are respectively connected to a fourth node within said second series circuit and a first node within said first series circuit, wherein said fourth node is between a dot node of said second transformer primary and a top node of said fourth switch, and said first node is between a bottom node of said first switch and a dot node of said first transformer primary; a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off said first switch and said second switch in said first series circuit; and a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off said third switch and said fourth switch in said second series circuit; wherein said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift”. As recited in claims 7 and 12-13, renumbered as 5-7.

Claims 9 and 10-11, renumbered as 8-10; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input, and includes: a first series circuit connected in parallel with said DC input and includes a first capacitor and a second capacitor sequentially connected in series; a second series circuit connected in parallel with said DC input and includes a first transformer primary, a third capacitor, and a second transformer primary sequentially connected in series, wherein a dot node of said first transformer primary and a dot node of said second transformer primary are respectively connected to a positive terminal and a negative terminal of said DC input; at least a first transformer secondary, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to at least a first transformer to provide said AC voltage; a first switch-pair includes a first switch and a second switch sequentially connected in series; a second switch-pair includes a third switch and a fourth switch sequentially connected in series; a third series circuit connected in parallel with said third capacitor including said first switch-pair and said second switch-pair sequentially connected in series; a center node of said first capacitor and said second capacitor within said first series circuit is connected to a center node of said first switch-pair and said second switch-pair within said third series circuit; an anode node and a cathode node of a first diode are respectively connected to a center node of said first switch-pair and a positive node of said DC input; an anode node and a cathode node of a second diode are respectively connected to a negative node of said DC input and a center node of said second switch-pair; a first driver signal pair includes a first near 50% duty cycle driver signal and a first pulse-width modulation driver signal used to respectively turn-on and turn-off said first switch and said second switch in the first switch pair; a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to respectively turn-on and turn-off said third switch and said fourth switch in the second switch pair; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift”. As recited in claims 9 and 10-11, renumbered as 8-10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839